     Case 3:20-cv-01645-WQH-MSB Document 8 Filed 09/24/20 PageID.94 Page 1 of 4



1     Anton Ewing (NOT AN ATTORNEY)
      3077 B Clairemont Drive #372
2     San Diego, CA 92117
      (619) 719-9640
3

4     Collette Stark                                                Tim Nash, Esq. #144727
      2175 Cowley Way                                               8898 Navajo Rd., #C354
5     San Diego, CA 92110                                           San Diego, CA 92119
      619-347-0726
6

7     Plaintiffs In Pro Per                                         Attorney for Defendants
8

9

10                THE UNITED STATES FEDERAL DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
      Anton Ewing,                                  Civil Case No.:20-cv-1645-WQH-MSB
13
      Collette Stark,
14
                                                    RULE 41 JOINT MOTION TO
                                                    DISMISS
15                 Plaintiffs,
16
            vs.
17                                                  [The Honorable District Judge William
      Travel Transparency, LLC, a California        Q. Hayes]
18
      limited liability company,
                                                    [The Honorable Magistrate Judge
19    Derek Gough, an individual,                   Michael S. Berg]
20
      Diversified Global Ventures, Inc, an
      Arizona corporation
21

22                      Defendants.
23

24
             May it please the Court, Plaintiffs Anton Ewing and Collette Stark as well as
25

      Defendants Travel Transparency, LLC, a California limited liability company,

      Derek Gough, an individual, and Diversified Global Ventures, Inc, an Arizona

      corporation, hereby jointly move the Court, pursuant to FRCP 41, to dismiss this
                                                                                              20CV1645
                                      JOINT MOTION TO DISMISS - 1
     Case 3:20-cv-01645-WQH-MSB Document 8 Filed 09/24/20 PageID.95 Page 2 of 4



 1
      case with prejudice as to all parties and close the case file. The Court is requested
 2
      to retain jurisdiction to enforce the confidential settlement agreement for 180 days
 3

 4    if it pleases the Court. Each side is to pay its own attorney fees and costs.
 5
            The parties thank the Court for its time, effort and consideration in this
 6

 7
      matter.

 8          Respectfully submitted.
 9
                   Dated: September 21, 2020
10

11

12

13

14                                                                Collette Star ,
                                                                  Plaintiff
15

16

17
                                                                  Isl Timothy J. Nash
                                                                  Tim Nash, Esq.
18                                                         For:   Defendants
19

20

21

22

23

24

25




                                    JOINT MOTION TO DISMISS - 2
                                                                                              20CV1645
     Case 3:20-cv-01645-WQH-MSB Document 8 Filed 09/24/20 PageID.96 Page 3 of 4



1                                      PROOF OF SERVICE
2
     I, Anton Ewing, am over 18, a pro per plaintiff in this matter. I have filed this
3
     Joint Motion to Dismiss and had it served on Defendants as follows:
4
     3:20-cv-1645 WQH MSB
5
      has been mailed to:
6
      and by US Mail, postage pre-paid, first class to:
7

s     Tim Nash, Esq.
      8898 Navajo Rd., #C354
9     San Diego, CA 92119
10
      All registered ECF users were served by the CM/ECF system on the date posted on the docket.
11

12
      I swear under penalty of perjury that the above was served as stated.

13    Dated: September 21, 2020
14

15

16

17

18

19

20

21

22

23

24

25




                                                                                                    20CV1645
                                       JOINT MOTION TO DISMISS - 3
Case 3:20-cv-01645-WQH-MSB Document 8 Filed 09/24/20 PageID.97 Page 4 of 4




                                                               ~
                                            l
                                            ~
                                                               ~
                                                                --._j
                                                                                   -
                                                                                   -
                                            ~
                                            ,0
                                            '"-.)
                                                               ~
                                                               ~           tr
                                            t
                                            j___~
                                                               ~ ~
                                                                           N
                                                                          \)'"
                                            ~                  '~
                                                                                   -
                                            K:                  '---:::   <1Z
                                            Vi                 t~          ' .     .

                                 <
                                 ~
                                        I
                                        !
                                            ~          \-~;3   \---_
                                                                          '-0

                               t~ol
                           §5 -3;,5 ,Wi
                           ~ -d'~ >!
                               ---
                                                       0        C/J
                                                                 '\:.)    ·\J
                                                                          \ ~:.i
                           -
                                  -\
                              i~-W~
                               ::,;;01
                                            ·-..J              ✓           I~
                                            ~          ~                   --~
                           N
                           fu ;~w.                             ·'-..__)
                                       «1
                           w
                                                                          N
                                            ~-0•
                               .~-!#
                               Gi !                        \
                                               ':\.)    ~
                                                               tJ'\
                                                        ~ /1/~
                                            \l          (j [✓)            ~
